Stradley Ronon Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, PA19103-7018 Telephone215.564.8000 Fax215.564.8120 www.stradley.com J. Stephen Feinour, Jr. (215) 564-8521 jfeinourjr@stradley.com December 3, 2014 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: RevenueShares ETF Trust (the “Registrant”) File Nos. 333-139501 and 811-21993 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained Post-Effective Amendment Nos. 26/28 to the Registrant’s Registration Statement on Form N-1A, which was filed with the U.S. Securities and Exchange Commission electronically on November 26, 2014. Please direct any questions or comments relating to this certification to me at the above-referenced telephone number. Very truly yours, /s/ J. Stephen Feinour, Jr. J. Stephen Feinour, Jr. cc: Vincent T. Lowry Michael D. Mabry, Esquire Valerie Lithotomos Philadelphia, PAl Malvern, PA l New York, NY l Harrisburg, PA l Wilmington, DE l lCherry Hill, NJ l Washington, DC A Pennsylvania Limited Liability Partnership
